Citation Nr: 1141046	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at an August 2011 Central Office hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  April 1999 and February 2003 rating decisions denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal those rating decisions and they are now final.  

2.  The evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating that claim.

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran has PTSD that is related to his military service.   



CONCLUSIONS OF LAW

1.  The April 1999 and February 2003 rating decisions, which denied entitlement to service connection for PTSD, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in February 2003 is new and material and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving reasonable doubt in his favor, the Veteran has PTSD which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The Veteran first claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in May 1998.  The RO denied entitlement to service connection for that condition in an April 1999 rating decision, noting that there was no verified stressor.  The Veteran was notified of that decision and of his appellate rights, but he did not perfect an appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In May 2002 the Veteran filed to reopen his claim of entitlement to service connection for PTSD.  In a February 2003 rating decision the RO denied the Veteran's claim, finding that new and material evidence had not been submitted.  The Veteran did not appeal that determination, and accordingly it too is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2003 the Veteran again claimed entitlement to service connection for PTSD.  The RO issued a rating decision in July 2004, finding that new and material evidence had not been presented and declining to reopen the Veteran's claim.  The Veteran submitted a Notice of Disagreement (NOD) in July 2005.  The RO issued a Statement of the Case (SOC) in December 2005 again declining to reopen.  In October 2006 the RO issued a Supplemental Statement of the Case (SSOC), reopening the claim based on the submission of new and material evidence, but denying the claim on a de novo basis.  The Veteran filed a Substantive Appeal (VA Form 9) in December 2006.   Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the February 2003 rating decision consists of VA treatment records, private treatment records, both written and oral statements from the Veteran and oral individuals and a letter from the Joint Services Records Research Center (JSRRC). The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the statements provided by the Veteran regarding his claimed stressors and the November 2009 letter from the JSRRC are competent evidence indicating that the Veteran experienced a verified stressor in service.  New and material evidence having been submitted, the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is reopened.  

Having been reopened, the Veteran's claim of entitlement to service connection for PTSD must be reviewed on a de novo basis.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to this combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the veteran is determined to have engaged in combat, a veteran is still required to show evidence of a current disability and a link between that current disability and service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record. A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) to provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis or PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, the amendments would apply in the Veteran's case.

With regard to the new regulations, the Board acknowledges that the Veteran has claimed that he was afraid of enemy attack while stationed in Vietnam.  Furthermore, at least some of the Veteran's stressors have been verified by the RO and the JSRRC.  

In addition, an August 1998 VA examination report indicates that the Veteran was diagnosed with chronic mild posttraumatic stress disorder.  The examiner noted that the Veteran had experienced events that were outside the range of usual human experiences and were markedly distressing.  He also noted that the Veteran persistently reexperiences his traumatic events, has distressing dreams regarding the events, engages in persistent avoidance behavior and has persistent symptoms of hyperarousal.  

A plethora of subsequent VA and private treatment records show repeated diagnosis of, and continued treatment for, posttraumatic stress disorder.  In addition, several of these records indicate that the Veteran's posttraumatic stress disorder is combat-related and due to his in-service stressors.  

The Board does note that the Veteran was afforded an additional VA examination in March 2010, and that in her report the examiner stated that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  However, a January 2011 letter from a VA staff psychiatrist verifies that the Veteran carries a diagnosis of posttraumatic stress disorder which is chronic and combat-related, and that he has been receiving treatment by the psychiatrist.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether he has posttraumatic stress disorder that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  In so finding, the Board notes that the Veteran has a verified in-service stressor and, and that there is a diagnosis of PTSD based at least in part on that stressor.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for posttraumatic stress disorder is reopened. 

Entitlement to service connection for posttraumatic stress disorder is granted. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


